Order entered August 4, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01137-CV

         BISHOP ABBEY HOMES, LTD. AND NATHAN HALSEY, Appellants

                                            V.

                         BYRON AND PAIGE HALE, Appellees

                    On Appeal from the 439th Judicial District Court
                               Rockwall County, Texas
                          Trial Court Cause No. 1-11-1207

                                        ORDER
       Appellants’ August 3, 2015 Emergency Motion for Temporary Stay Pending Re-Hearing

of Appellate Court’s Review of Trial Court’s Supersedeas Ruling is DENIED.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         PRESIDING JUSTICE